DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims are objected to because of the following informalities:   
cl.5: “a second duct” is believed to be in error for --the second duct--
cl.6: “a 0% span position at the hub and a 100% span position at a tip” is believed to be in error for -- the 0% span position at the hub and the 100% span position at the tip”
cl.7: 
“a hub-to-tip-ratio” is believed to be in error for --the hub-to-tip-ratio--
“a forwardmost portion of a leading edge of the blades” is believed to be in error for --the forwardmost portion of the leading edge of the blades--
cl.8: “leading edges of the blades at the 100% span position is” is believed to be in error for --leading edges of the blades at the 100% span position are--
cl.10: “the ratio” is believed to be in error for --a ratio--
cl.11: 
“the first splitter position radially aligned” is believed to be in error for --the first splitter position is radially aligned--
“the second splitter position being” is believed to be in error for --the second splitter position is--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 5 and 20, there is a recitation of “a bypass area ratio is greater than or equal to 10”, however Applicant’s disclosure does not disclose in such full, clear, concise, and exact terms as to convey to any person skilled in the art to which it pertains, or with which it is most nearly connected, that the Applicant possessed the claimed invention since the disclosure does not include how a bypass ratio of much more than 10, such as 50, 100, or 1000 (included in the range greater than 10) could have been achieved by Applicant given the structural components described in the disclosure. 
It has been held that “Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.” Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); MPEP 2163.03(V). MPEP 2163.03(V) states that “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated”.
Figs 5-6, 8A-B depict cross-sections of the engine requiring a significant proportion of the frontal area being taken by the inner annulus relative to the outer annulus, and mere statements or brief descriptions of the bypass area ratio in ([0008, 0023, 93-94,97-102]) do not support high bypass ratios on the order of 50, 100 or 1000 as claimed. Note, the highest bypass area ratio mentioned in the description is 35 ([0094]).
In Claims 5 and 20, the bypass area ratio range is claimed as a broad genus of greater than 10 (ranging indefinitely to bypass ratios on the order of 50, 100, 1000) when only a narrow species (10 to 35) is described in the disclosure, with no evidence that the entire genus is contemplated. 
Accordingly, a person skilled in the art at the time the application was filed would not have recognized that Applicant was in possession of the invention as claimed, i.e., bypass ratios ranging from 50, 100, 250 and greater, in view of the disclosure of the application as filed.
Thus, Claims 5 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claims 5 and 20 are ejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for bypass area ratio equal to 10, does not reasonably provide enablement for the unbounded range of bypass ratios greater than 10 (e.g. up to 40, 50, 100, and beyond).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to achieve the invention commensurate in scope with these claims.
Further regarding Claims 5 and 20, the recitation of “a bypass area ratio is greater than or equal to 10” is not bounded at an upper limit and thus includes values ranging indefinitely up to 50, 100, 200, etc.. The disclosure as originally filed does not enable the full scope of the claimed (unbounded) range.
The enablement issue arises because the range includes values which are unexpectedly high given the state of the art at the time of filing of the claimed invention and Applicant's specification lacking any showing that the knowledge of a person of ordinary skill in the art at the time of filing would have been able to achieve the claimed unbounded/open ended bypass ratio without undue experimentation. 
In determining the level of “undue experimentation” for lack of enablement, the following factors set forth in In Re Wands were considered:
Factor (A) -- Breadth of claims: The claims are directed to a gas turbine engine with a fan (turbofan) with bypass area ratio greater than 10, with no upper bound on the claimed range. Thus, the claim covering bypass ratios exceeding 40, 50, 100, etc., which is overly broad in light of the narrow range (10-35; [0094]) described in the disclosure. 
Factor (B) -- the nature of the invention: The invention is directed to an improvement in turbofans. The nature of the invention is well understood from the disclosure and from the knowledge of one of ordinary skill in the art.
Factor (C) - the state of the prior art: The theoretical basis behind turbofans has been understood for quite some time. However, geared turbofans have only recently (relative to other engine types) seen increased commercialization and they are an area of active research. Further the state of the prior art is not such that a bypass ratio, of much greater than 10, say 75, as claimed by Applicant could be provided given the absence of any specific structures in the disclosure that are above and beyond those normally present in a geared turbofan engine.
Factor (D) - the level of ordinary skill in the art: The level of ordinary skill in the art is considered to be a working engineer with a related Bachelor’s Degree.
Factor (E) - The level of predictability of the art: the theory of engines (e.g.) working at sub/trans-sonic speeds and their modeling (i.e. through Finite Element Methods and Computational Fluid Dynamics) are fairly well developed. However, the predictability of the art weighs against enablement in this case, as conventional modeling and theory do not provide for the bypass ratios claimed by Applicant as a feature that is not merely dependent on operational parameters of known structures:
Increasing BPR is not as simple as merely claiming an open-ended number as evidenced by Eric Adams, “The World’s Hugest Jet Engine is Wider than a 737’s Fuselage”, April 28, 2016, pgs. 2-3, where it is discussed that if “[boosting] a bypass ratio of 10:1, compared to the old engine’s 7.5:1...was as easy as making the blades longer and the air inlet bigger, engineers would have done it ages ago” and keeping a balance between opposing factors such as blade weight, fuel efficiency, internal temperatures and pressures, and overall weight “require[s] some advances in materials and designs’.
Factor (F) - The amount of direction provided by the inventor needed: the inventor has provided no specific direction as to how to achieve the claimed ratios in excess of the narrowly disclosed ratios.
Factor (G) - The existence of working examples. There are no known geared turbofan engines that exhibit the claimed ratios (of much greater than 10, say 100).
Factor (H) - The quantity of experimentation needed to make or use the invention based on the content of the disclosure. The amount of experimentation needed is considered to be extremely high due Applicant's disclosure being limited to the description of bypass ratios up to 35. One of ordinary skill in the art would need to, in the least, derive the theoretical basis behind the arrangement of the very high bypass ratios and make several prototypes to test whether such ratios may be achieved.
Thus, overall the Claims 5 and 20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1 and its dependents, the recitation(s) “a second duct” renders the claim indefinite because it lacks antecedent basis in the claims; there being no first duct recited. 
 Regarding claim 3 and its dependents, the recitation “the hub-to-tip-ratio” renders the claim indefinite because the hub-to-tip ratio was previously defined for each blade, thus it is unclear if this recitation refers to all the previously recited ratios, one of the previously recited ratios, or a different ratio. 
Furthermore, the recitation “a forwardmost portion of a leading edge of the blades” renders the claim indefinite because it is unclear whether the blades share a single forwardmost portion and a single leading edge, whether each blade comprises a single forwardmost portion and a single leading edge, or whether the forwardmost portion and the leading edge are defined for a single one of the blades. 
Regarding claims 4, 14, 20, and their dependents, the recitation of “fan blades alone” renders the claim indefinite because it is unclear whether the recitation refers to each fan blade taken individually, or whether it refers to the totality of the fan blades to the exclusion of other features. 
Regarding claims 7, 12, and their dependents, the recitation “a forwardmost portion of a leading edge of the blades” renders the claim indefinite because it is unclear whether the blades share a single forwardmost portion and a single leading edge, whether each blade comprises a single forwardmost portion and a single leading edge, or whether the forwardmost portion and the leading edge are defined for a single one of the blades. 
Regarding claim 8 and its dependents, the recitation “leading edges of the guide vanes at a 100% span position” renders the claim indefinite because it is unclear whether this 100% span position is the same as the previously recited 100% span position of the blades, or whether this is a new and different 100% span position. 
Furthermore, the recitation “the tip” renders the claim indefinite because it is unclear whether it refers to a single tip of one of the blades, a single tip shared by all the blades, or a single tip of each blade. Additionally, it is unclear whether this tip is the same as, or different from, one of the previously claimed tips.
Regarding claim 13 and its dependents, the recitation “the turbine section includes…and further comprising a geared architecture” renders the claim indefinite because it is unclear whether the turbine section comprises the gearing or whether the gas turbine engine requires the gearing.
Regarding claim 18 and its dependents, the recitations of “airflow” render the claim indefinite because it is unclear whether the airflow is being positively recited, and which airflows correspond to each other. 
Furthermore, “the hub-to-tip-ratio” renders the claim indefinite because the hub-to-tip ratio was previously defined for each blade, thus it is unclear if this recitation refers to all the previously recited ratios, one of the previously recited ratios, or a different ratio. 
Finally, the recitation “a forwardmost portion of a leading edge of the blades” renders the claim indefinite because it is unclear whether the blades share a single forwardmost portion and a single leading edge, whether each blade comprises a single forwardmost portion and a single leading edge, or whether the forwardmost portion and the leading edge are defined for a single one of the blades. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gliebe (Gliebe and Janardan, “Ultra-High Bypass Engine Aeroacoustic Study”, October 2003, NASA, CR-2003-212525) in view of Bil 7785066.
Regarding claim 1, Gliebe teaches a section for a gas turbine engine (Fig 4) comprising: 

    PNG
    media_image1.png
    527
    1569
    media_image1.png
    Greyscale

a rotor (Fig 4 above) including a row of blades (Fig 4 above) extending in a radial direction (along Y-axis) outwardly from a hub (Fig 4 above), wherein the hub is rotatable about a longitudinal axis (on X-Axis) such that the row of blades deliver flow to a bypass flow path (Fig 4 above) and a core flow path (Fig 4 above); 
a first case (Fig 4 above) surrounding the row of blades to establish the bypass flow path (Fig 4); 
a first flow splitter (Fig 4 above) that divides flow between the bypass flow path and a second duct (Fig 4 above); 
a row of guide vanes (Fig 4 above) extending in the radial direction across the bypass flow path (Fig 4); 
a forwardmost edge (Fig 4 above) of the first flow splitter is axially forward of the row of guide vanes with respect to the longitudinal axis (Fig 4). 
Gliebe does not teach an intermediate flow path; a second flow splitter radially inboard of the first flow splitter, wherein the second flow splitter divides flow from the second duct between the intermediate flow path and the core flow path, a forwardmost edge of the second flow splitter is axially aft of the forwardmost edge of the first flow splitter with respect to the longitudinal axis, and the forwardmost edge of the second flow splitter also being axially forward of the row of guide vanes with respect to the longitudinal axis; and a bypass port that interconnects the intermediate and bypass flow paths at a position axially aft of a position of the row of guide vanes relative to the longitudinal axis.
However, Bil teaches a section for a gas turbine engine (Title, Fig 1) comprising: 

    PNG
    media_image2.png
    788
    1044
    media_image2.png
    Greyscale

a rotor (Fig 1 above) including a row of blades (Fig 1 above) extending in a radial direction (perpendicular to axis) outwardly from a hub (Fig 1 above), wherein the hub is rotatable about a longitudinal axis (Fig 1 above) such that the row of blades deliver flow to a bypass flow path (3), an intermediate flow path (20; Figs 1-5) and a core flow path (Fig 1 above); 
a first case (Fig 1 above) surrounding the row of blades to establish the bypass flow path (Fig 1); 
a first flow splitter (12) that divides flow between the bypass flow path and a second duct (Fig 1 above); 
a row of guide vanes (18) extending in the radial direction across the bypass flow path (Fig 1); 

    PNG
    media_image3.png
    377
    1152
    media_image3.png
    Greyscale

a second flow splitter (Figs 1-2 above) radially inboard of the first flow splitter (Figs 1-2), wherein the second flow splitter divides flow from the second duct between the intermediate flow path and the core flow path (Figs 1-2), 
a forwardmost edge (Figs 1-2 above) of the second flow splitter is axially aft of a forwardmost edge (Fig 1 above) of the first flow splitter with respect to the longitudinal axis (Figs 1-2), and the forwardmost edges of the first and second flow splitters are axially forward of the row of guide vanes with respect to the longitudinal axis (Figs 1-2); and 
a bypass port (34) that interconnects the intermediate and bypass flow paths at a position axially aft of a position of the row of guide vanes relative to the longitudinal axis (Figs 1-4).
Bil further teaches the intermediate flow path and second splitter section arrangement being advantageous for preventing compressor surge and stall and expelling hail (Col.1 ll.18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine section of Gliebe to include the intermediate flow path and second splitter arrangement of Bil, in order to provide compressor surge/stall mitigation and hail expulsion to the gas turbine engine of Gliebe (Bil, Col.1 ll.18-22).
Regarding claim 2, Gliebe in view of Bil teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image4.png
    527
    1569
    media_image4.png
    Greyscale

Gliebe further teaches the hub is driven by a turbine (Fig 4 above) through a geared architecture (Fig 4 above).
Regarding claim 3, Gliebe in view of Bil teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image5.png
    527
    1569
    media_image5.png
    Greyscale

Gliebe further teaches each of the blades extends in the radial direction between a 0% span position at the hub and a 100% span position at a tip (Fig 4 above) to establish a hub-to-tip ratio, and 
the hub-to-tip ratio is less than or equal to 0.4 measured relative to a forwardmost portion of a leading edge of the blades (Fig 4; Hub to Tip ratio being 0.30 as per Fig 4 and Table 1 on p.25).
	Regarding claim 6, Gliebe in view of Bil teaches all the limitations of the claimed invention as discussed above. Gliebe further teaches each of the blades extends in the radial direction between a 0% span position at the hub (with ro = 19.5in. by measurement and according to 0.3 hub to tip ratio established in Table 1 of p.25: 0.3 × 65in. = 19.5in.) and a 100% span position at a tip (Fig 4 below), 

    PNG
    media_image5.png
    527
    1569
    media_image5.png
    Greyscale

the forwardmost edge of the first flow splitter is situated in the radial direction at a first splitter position, the first splitter position is radially aligned with or radially inward of a 25% span position of the blades (Fig 4 below; 27.8-19.5                        
                            
                                
                                    27.8
                                    -
                                    19.5
                                
                                
                                    65
                                    -
                                    19.5
                                
                            
                            ≈
                            18
                            %
                        
                    ), 

    PNG
    media_image6.png
    527
    1584
    media_image6.png
    Greyscale

the downstream-most low pressure compressor rotor blade tip exit is situated in the radial direction at a second position, and the second position is radially aligned with or radially outward of a 5% span position of the blades (Fig 4 above;                         
                            
                                
                                    21.8
                                    -
                                    19.5
                                
                                
                                    65
                                    -
                                    19.5
                                
                            
                            ≈
                            5
                            %
                        
                    ).
Gliebe in view of Bil as discussed so far, also teaches the forwardmost edge of the second flow splitter being situated at the second position where the downstream-most low pressure compressor rotor blade tip exit is situated. 
That is, Bil teaches the forwardmost edge of the second flow splitter being situated where the downstream-most low pressure compressor rotor blade tip exit is situated (Fig 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine section of Gliebe to include the intermediate flow path and second splitter arrangement of Bil, in order to provide compressor surge/stall mitigation and hail expulsion to the gas turbine engine of Gliebe (Bil, Col.1 ll.18-22).
Regarding claim 7, Gliebe in view of Bil teaches all the limitations of the claimed invention as discussed above. Gliebe further teaches each of the blades extends in the radial direction between the 0% span position and the 100% span position (Fig 4 below) to establish a hub-to-tip ratio, 

    PNG
    media_image5.png
    527
    1569
    media_image5.png
    Greyscale

and the hub-to-tip ratio is between 0.16-0.36, the hub-to-tip ratio measured relative to a forwardmost portion of a leading edge of the blades (Fig 4; Hub to Tip ratio being 0.30 as per Fig 4 and Table 1 on p.25).
Regarding claim 8, Gliebe in view of Bil teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image7.png
    527
    1569
    media_image7.png
    Greyscale

Gliebe further teaches the leading edges of the blades at the 100% span position is established along a first reference plane (Fig 4 above), leading edges of the guide vanes at a 100% span position are established along a second reference plane (Fig 4 above), the first and second reference planes are perpendicular to the longitudinal axis (Fig 4), a first axial length is established between the first and second reference planes (X1 in Fig 4 above), a tip radius of the blades is established between the tip and the longitudinal axis (65in. according to Fig 4), and a ratio of the first axial length divided by the tip radius is greater than or equal to 0.5 (                        
                            
                                
                                    51.5
                                    -
                                    1.5
                                
                                
                                    65
                                
                            
                            ≈
                            0.77
                        
                    ).
Regarding claim 12, Gliebe teaches a gas turbine engine (Fig 4) comprising: 
a fan section (Fig 4 below) including a fan (Fig 4 below) having a row of blades (Fig 4 below) extending in a radial direction (along y-axis) between a 0% span position at a hub (Fig 4 below) and a 100% span position at a tip (Fig 4 below), 

    PNG
    media_image8.png
    527
    1569
    media_image8.png
    Greyscale

wherein the hub is rotatable about an engine longitudinal axis (along x-axis) such that the row of blades deliver flow to a bypass flow path (Fig 4 above) and a core flow path (Fig 4 above); 
a compressor section (shaded in Fig 4 above) establishing the core flow path (Fig 4 above); 
a turbine section (Fig 4 above) that drives the fan section and the compressor section (Fig 4); 
a fan case (Fig 4 above) including a bypass duct (Fig 4 above) surrounding the row of blades to establish the bypass flow path (Fig 4); 
a housing (Fig 4 above) including a first flow splitter (Fig 4 above) that divides flow between the bypass flow path and a second duct (Fig 4 above); 
a row of guide vanes (Fig 4 above) in the bypass duct that extend in the radial direction across the bypass flow path (Fig 4); 
an engine case (Fig 4 above); and 
wherein each of the blades extends in the radial direction between the 0% span position and 100% span position to establish a hub-to-tip ratio (Fig 4), and the hub-to-tip ratio is less than or equal to 0.4 measured relative to a forwardmost portion of a leading edge of the blades (Fig 4; Hub to Tip ratio being 0.30 as per Fig 4 and Table 1 on p.25).
Gliebe does not teach an intermediate flow path; the engine case including a second flow splitter radially inboard of the first flow splitter and that divides flow from the second duct between the intermediate flow path and the core flow path; and a bypass port that interconnects the intermediate and bypass flow paths at a position downstream of the row of guide vanes.
However, Bil teaches a section for a gas turbine engine (Title, Fig 1) comprising: 

    PNG
    media_image9.png
    788
    1052
    media_image9.png
    Greyscale

a rotor (Fig 1 above) including a row of blades (Fig 1 above) extending in a radial direction (perpendicular to axis) outwardly from a hub (Fig 1 above), wherein the hub is rotatable about a longitudinal axis (Fig 1 above) such that the row of blades deliver flow to a bypass flow path (3), an intermediate flow path (20; Figs 1-5) and a core flow path (Fig 1 above); 
a first case (Fig 1 above) including a bypass duct (Fig 1) surrounding the row of blades to establish the bypass flow path (Fig 1); 
a housing including a first flow splitter (12) that divides flow between the bypass flow path and a second duct (Fig 1 above); 
a row of guide vanes (18) in the bypass duct and extending in the radial direction across the bypass flow path (Fig 1); 

    PNG
    media_image10.png
    329
    893
    media_image10.png
    Greyscale

an engine case (Fig 1 above) including a second flow splitter (Figs 1-2 above) radially inboard of the first flow splitter (Figs 1-2) and that divides flow from the second duct between the intermediate flow path and the core flow path (Figs 1-2); and 
a bypass port (34) that interconnects the intermediate flow path and the bypass flow path at a position downstream of the row of guide vanes (Figs 1-4).
Bil further teaches the intermediate flow path and second splitter section arrangement being advantageous for preventing compressor surge and stall and expelling hail (Col.1 ll.18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine section of Gliebe to include the intermediate flow path and second splitter arrangement of Bil, in order to provide compressor surge/stall mitigation and hail expulsion to the gas turbine engine of Gliebe (Bil, Col.1 ll.18-22).
Regarding claim 13, Gliebe in view of Bil teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image4.png
    527
    1569
    media_image4.png
    Greyscale

Gliebe further teaches the turbine section includes a fan drive turbine (downstream-most turbine), and further comprising a geared architecture (Fig 4 above) that drives the fan at a different speed than a speed of the fan drive turbine (stated and intended use of a fan drive reduction gear box; see also p.6, para.2 and Fig 7).
Regarding claims 4 and 14, Gliebe in view of Bil teaches all the limitations of the claimed invention as discussed above. Gliebe further teaches a pressure ratio across the blades alone (FPR, by definition, Fig 4, Table 1 on p.25) is less than 1.45 at cruise at 0.8 Mach and 35,000 feet (fan pressure ratio at cruise being 1.3 as per Fig 4 and Table 1 on p.25).
	Regarding claim 5, Gliebe in view of Bil teaches all the limitations of the claimed invention as discussed above. Gliebe further teaches a first duct (Fig 4 below) and a second duct (Fig 4 below), wherein the first duct establishes the bypass flow path (Fig 4), the second duct branches between the intermediate and core flow paths at the second flow splitter (Fig 4), 

    PNG
    media_image11.png
    527
    1569
    media_image11.png
    Greyscale

a first annulus area (Fig 4 below; A1 = R12 - R22; where R1 = 65in. and R2 = 27.8in. such that A1 ≈ 10845in2) is established by the first duct at the forwardmost edge of the first flow splitter, a second annulus area (Fig 4 below; A2 = R22 - r12; where r1 = 22.8in. such that A2 ≈ 794in2) is established by the second duct at the forwardmost edge of the first flow splitter, 

    PNG
    media_image12.png
    527
    1584
    media_image12.png
    Greyscale

a bypass area ratio is defined as the first annulus area divided by the second annulus area                         
                            
                                
                                    
                                        
                                            
                                                
                                                    A
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            
                                                
                                                    A
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    , and the bypass area ratio is greater than or equal to 10 (                        
                            
                                
                                    10845
                                
                                
                                    794
                                
                            
                        
                     ≈ 13.6 ).
Regarding claim 15, Gliebe in view of Bil teaches all the limitations of the claimed invention as discussed above. Gliebe further teaches a forwardmost edge of the first flow splitter is axially forward of the row of guide vanes with respect to the engine longitudinal axis (Fig 4 below).

    PNG
    media_image13.png
    527
    1569
    media_image13.png
    Greyscale

Gliebe in view of Bil as discussed so far does not teach a forwardmost edge of the second flow splitter is axially aft of the forwardmost edge of the first flow splitter with respect to the engine longitudinal axis, and the forwardmost edge of the second flow splitter also being axially forward of the row of guide vanes with respect to the engine longitudinal axis.
However, Bil further teaches a forwardmost edge (Figs 1-2 below) of the second flow splitter is axially aft of a forwardmost edge (Fig 1 below) of the first flow splitter with respect to the longitudinal axis (Figs 1-2), and 

    PNG
    media_image14.png
    788
    1052
    media_image14.png
    Greyscale

the forwardmost edges of the first and second flow splitters are axially forward of the row of guide vanes with respect to the longitudinal axis (Figs 1-2).

    PNG
    media_image15.png
    377
    1130
    media_image15.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine section of Gliebe in view of Bil to include the intermediate flow path and second splitter arrangement of Bil, in order to provide compressor surge/stall mitigation and hail expulsion to the gas turbine engine (Bil, Col.1 ll.18-22).
Regarding claim 18, Gliebe teaches a method of operation for a gas turbine engine (Fig 4) comprising: 

    PNG
    media_image16.png
    527
    1569
    media_image16.png
    Greyscale

driving a rotor (Fig 4 above) having a hub (Fig 4 above) and a row of blades (Fig 4 above) to deliver airflow to a bypass flow path (Fig 4 above), an intermediate flow path (Fig 4 above) and a core flow path (Fig 4 above), 
wherein a first duct (Fig 4 above) surrounds the row of blades to establish the bypass flow path (Fig 4); 
wherein a first flow splitter (Fig 4 above) divides airflow between the bypass flow path and the intermediate flow path (Fig 4); 
wherein a row of guide vanes (Fig 4 above) extend across the bypass flow path (Fig 4); and 

    PNG
    media_image5.png
    527
    1569
    media_image5.png
    Greyscale

wherein each of the blades extends in a radial direction between a 0% span position at the hub and a 100% span position at a tip (Fig 4 above) to establish a hub-to-tip ratio, and the hub-to-tip ratio is less than or equal to 0.4 measured relative to a forwardmost portion of a leading edge of the blades (Fig 4; Hub to Tip ratio being 0.30 as per Fig 4 and Table 1 on p.25).
Gliebe does not teach a second flow splitter divides airflow between the intermediate flow path and the core flow path; and the step of communicating the airflow through a bypass port that interconnects the intermediate flow path to the bypass flow path at a position downstream of the row of guide vanes. 
However, Bil teaches a section for a gas turbine engine (Title, Fig 1) comprising: 

    PNG
    media_image17.png
    786
    1024
    media_image17.png
    Greyscale

a rotor (Fig 1 above) including a row of blades (Fig 1 above) extending in a radial direction (perpendicular to axis) outwardly from a hub (Fig 1 above), wherein the hub is rotatable about a longitudinal axis (Fig 1 above) such that the row of blades deliver flow to a bypass flow path (3), an intermediate flow path (Fig 1 above to 20; see also Figs 2-5) and a core flow path (Fig 1 above); 
a first duct (Fig 1 above) including a bypass duct (Fig 1) surrounding the row of blades to establish the bypass flow path (Fig 1); 
a first flow splitter (12) that divides flow between the bypass flow path and the intermediate flow path (Fig 1 above); 
a row of guide vanes (18) in the bypass duct and extending in the radial direction across the bypass flow path (Fig 1); 

    PNG
    media_image10.png
    329
    893
    media_image10.png
    Greyscale

a second flow splitter (Figs 1-2 above) radially inboard of the first flow splitter (Figs 1-2) and that divides airflow between the intermediate flow path and the core flow path (Figs 1-2); and 
a bypass port (34) that communicates the airflow by interconnecting the intermediate flow path to the bypass flow path at a position downstream of the row of guide vanes (Figs 1-4).
Bil further teaches the intermediate flow path and second splitter section arrangement being advantageous for preventing compressor surge and stall and expelling hail (Col.1 ll.18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine section of Gliebe to include the intermediate flow path and second splitter arrangement of Bil, in order to provide compressor surge/stall mitigation and hail expulsion to the gas turbine engine of Gliebe (Bil, Col.1 ll.18-22).
Regarding claim 20, Gliebe in view of Bil teaches all the limitations of the claimed invention as discussed above. Gliebe further teaches the driving step including driving the rotor through a geared architecture (Fig 1 above) at a different speed than a turbine (Fig 1 above; see also p.6 para.2 and Fig 7); 
the hub-to-tip ratio is between 0.16-0.36 (0.3 being in the claimed range); 
a pressure ratio across the blades alone(FPR, by definition, Fig 4, Table 1 on p.25) is less than 1.45 at cruise at 0.8 Mach and 35,000 feet (fan pressure ratio at cruise being 1.3 as per Fig 4 and Table 1 on p.25); and 
a first annulus area (Fig 4 below; A1 = R12 - R22; where R1 = 65in. and R2 = 27.8in. such that A1 ≈ 10845in2) is established at the forwardmost edge of the first flow splitter, a second annulus area (Fig 4 below; A2 = R22 - r12; where r1 = 22.8in. such that A2 ≈ 794in2) is established at the forwardmost edge of the first flow splitter, 

    PNG
    media_image12.png
    527
    1584
    media_image12.png
    Greyscale

a bypass area ratio is defined as the first annulus area divided by the second annulus area                         
                            
                                
                                    
                                        
                                            
                                                
                                                    A
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            
                                                
                                                    A
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    , and the bypass area ratio is greater than or equal to 10 (                        
                            
                                
                                    10845
                                
                                
                                    794
                                
                            
                        
                     ≈ 13.6 ).


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gliebe in view of Bil, and further in view of Rose 20170314562.
Regarding claim 9, Gliebe in view of Bil teaches all the limitations of the claimed invention as discussed above. Gliebe further teaches the row of blades establishes a blade quantity (BQ), the blade quantity (BQ) is 22 blades, the row of guide vanes establishes a vane quantity (VQ), and the vane quantity (VQ) is 48 vanes.
	Gliebe in view of Bil does not teach the blade quantity being 20 (or less) or the vane quantity being 40 (or less).
However, Rose teaches reducing the number of blades and vanes to be less than 20 and less than 40, respectively ([0047]) in correspondence with blade/vane solidity ([0049]) in order to achieve increased aerodynamic performance, increased propulsive efficiency, reduced weight, reduced fuel consumption, and high stall margin ([0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the blade and van quantities of Gliebe in view of Bil to the claimed ranges as taught by Rose, in order to achieve increased aerodynamic performance, increased propulsive efficiency, reduced weight, reduced fuel consumption, and high stall margin (Rose, [0051]).
Regarding claim 10, Gliebe in view of Bil and Rose teaches all the limitations of the claimed invention as discussed above. Gliebe further teaches the ratio of VQ/BQ is between 2.0 and 2.6 (                        
                             
                            
                                
                                    48
                                
                                
                                    22
                                
                            
                            ≈
                            2.18
                        
                     for Gliebe alone).
And Gliebe in view of Bil and Rose also teaches the ratio of VQ/BQ is between 2.0 and 2.6 (                         
                            
                                
                                    40
                                
                                
                                    20
                                
                            
                            =
                            2.0
                        
                    ; VQ and BQ as taught by Rose above).
That is, Rose teaches reducing the number of blades and vanes to be less than 20 and less than 40, respectively ([0047]) in correspondence with blade/vane solidity ([0049]) in order to achieve increased aerodynamic performance, increased propulsive efficiency, reduced weight, reduced fuel consumption, and high stall margin ([0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the blade and van quantities of Gliebe in view of Bil to the claimed ranges as taught by Rose, in order to achieve increased aerodynamic performance, increased propulsive efficiency, reduced weight, reduced fuel consumption, and high stall margin (Rose, [0051]).

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis 9140188 in view of Nolcheff 10670040 and Snyder 8854037.
Regarding claim 12, Kupratis teaches a gas turbine engine (Fig 1) comprising: 

    PNG
    media_image18.png
    783
    1424
    media_image18.png
    Greyscale

a fan section (22) including a fan (w/ blades 34) having a row of blades (34) extending in a radial direction between a 0% span position at a hub and a 100% span position at a tip (Fig 1 above), 
wherein the hub is rotatable about an engine longitudinal axis such that the row of blades deliver flow (Fig 1) to a bypass flow path (through 56), an intermediate flow path (Fig 1 above) and a core flow path (Fig 1 above); 
a compressor section (28) establishing the core flow path (Fig 1); 
a turbine section (32, 36) that drives the fan section and the compressor section (Fig 1); 
a fan case (50) including a bypass duct (56) surrounding the row of blades to establish the bypass flow path (Fig 1); 
a housing (52) including a first flow splitter (57S) that divides flow between the bypass flow path and a second duct (Fig 1 above); 
a row of guide vanes (Fig 1 above) in the bypass duct that extend in the radial direction across the bypass flow path (Fig 1); 
an engine case (54) including a second flow splitter (59S) radially inboard of the first flow splitter (Fig 1) and that divides flow from the second duct between the intermediate flow path and the core flow path (Fig 1); and 
wherein each of the blades extends in the radial direction between the 0% span position and 100% span position (Fig 1) to establish a hub-to-tip ratio measured relative to a forwardmost portion of a leading edge of the blades (Fig above).
Kupratis does not teach a bypass port that interconnects the intermediate and bypass flow paths at a position downstream of the row of guide vanes; and the hub-to-tip ratio is less than or equal to 0.4.
However, Nolcheff teaches a gas turbine engine fan section including a desirable hub to tip ratio of less than 0.32 (Fig 1; Col.10 l.65) and placing the fan vanes upstream of the first splitter (Fig 1), among other dimensional features to help minimize the amount of water and other foreign object debris entering the core flow path during engine operation (Col.1 ll.7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan section dimensions of Kupratis to include the hub-to-tip ratio (and other fan dimensional features) of Nolcheff, in order to minimize the amount of water and other foreign object debris entering the core flow path during engine operation (Nolcheff, Col.1 ll.7-11).
Kupratis in view of Nolcheff does not teach a bypass port that interconnects the intermediate and bypass flow paths at a position downstream of the row of guide vanes.
However, Snyder teaches a gas turbine engine (Fig 2) comprising: 
a fan section (80) including a fan having a row of blades (by definition) extending in a radial direction (Fig 2) such that the row of blades deliver flow to a bypass flow path (through 82), an intermediate flow path (through 86) and a core flow path (through 90, 92, 94); 
a compressor section (90) establishing the core flow path (Fig 2); 
a turbine section (94) that drives the fan section and the compressor section (Col.3 ll.53-55); 
a fan case (81) including a bypass duct (82) surrounding the row of blades to establish the bypass flow path (Fig 2); 

    PNG
    media_image19.png
    623
    950
    media_image19.png
    Greyscale

a housing (83) including a first flow splitter (Fig 2 above) that divides flow between the bypass flow path and a second duct (86); 
an engine case  (87) including a second flow splitter (Fig 2 above) radially inboard of the first flow splitter and that divides flow from the second duct between the intermediate flow path and the core flow path (through 88, 90, 92, 94); 
a bypass port (through 104, 105, 108) that interconnects the intermediate and bypass flow paths (Figs 2-3). 
Snyder further teaches placing heat exchangers in the bypass flowpath, the intermediate flowpath, and the bypass port to provide cooling to various engine components (Col.3 ll.56-end), and specifically placing a heat exchanger in the bypass port in order to increase available surface area for effective heat exchange by the higher pressure air in the intermediate flowpath (Col.4 ll.23-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Kupratis in view of Nolcheff to include the heat exchangers and specifically the bypass port heat exchanger of Snyder in order to provide effective cooling to engine components (Snyder, Col.3 l.56 - Col.4 l.26).
Regarding claim 16, Kupratis in view of Nolcheff and Snyder teaches all the limitations of the claimed invention as discussed above. Kupratis in view of Nolcheff and Snyder as discussed so far, does not teach one or more blocker doors situated in the intermediate flow path downstream of the bypass port, and wherein the one or more blocker doors are moveable to selectively communicate flow in the intermediate flow path to a vent port.
However, Snyder further teaches one or more blocker doors (98) situated in the intermediate flow path downstream of the bypass port (Fig 2), and wherein the one or more blocker doors are moveable to selectively communicate flow in the intermediate flow path to a vent port (Fig 2 below). Snyder also teaches similar blocker doors (96) for the bypass flowpath.

    PNG
    media_image20.png
    623
    950
    media_image20.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kupratis in view of Nolcheff and Snyder to include the blocker doors of Snyder, in order to control the flow through the flowpaths (Snyder, Col.3 ll.42-44; Fig 2), thereby, e.g. adjusting heat exchange and engine power split.
Regarding claim 18, Kupratis teaches a method of operation for a gas turbine engine (Fig 1) comprising: 

    PNG
    media_image21.png
    783
    1424
    media_image21.png
    Greyscale

driving a rotor (with blades 34) having a hub (Fig 1 above) and a row of blades (34) to deliver airflow to a bypass flow path (through 56), an intermediate flow path (Fig 1 above) and a core flow path (Fig 1 above), 
wherein a first duct (50) surrounds the row of blades to establish the bypass flow path (Fig 1); 
wherein a first flow splitter (57S) divides airflow between the bypass flow path and the intermediate flow path (Fig 1); 
wherein a row of guide vanes (Fig 1 above) extend across the bypass flow path (Fig 1); 
wherein a second flow splitter (59S) divides airflow between the intermediate flow path and the core flow path (Fig 1); and 
wherein each of the blades extends in a radial direction between a 0% span position at the hub and a 100% span position at a tip (Fig 1 above) to establish a hub-to-tip ratio, measured relative to a forwardmost portion of a leading edge of the blades (Fig 1 above).
Kupratis does not teach communicating the airflow through a bypass port that interconnects the intermediate flow path to the bypass flow path at a position downstream of the row of guide vanes; and the hub-to-tip ratio is less than or equal to 0.4.
However, Nolcheff teaches a gas turbine engine fan section including a desirable hub to tip ratio of less than 0.32 (Fig 1; Col.10 l.65) and placing the fan vanes upstream of the first splitter (Fig 1), among other dimensional features to help minimize the amount of water and other foreign object debris entering the core flow path during engine operation (Col.1 ll.7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan section dimensions of Kupratis to include the hub-to-tip ratio (and other fan dimensional features) of Nolcheff, in order to minimize the amount of water and other foreign object debris entering the core flow path during engine operation (Nolcheff, Col.1 ll.7-11).
Kupratis in view of Nolcheff does not teach communicating the airflow through a bypass port that interconnects the intermediate flow path to the bypass flow path at a position downstream of the row of guide vanes. 
However, Snyder teaches a gas turbine engine (Fig 2) comprising: 
a fan section (80) including a fan having a row of blades (by definition) extending in a radial direction (Fig 2) such that the row of blades deliver flow to a bypass flow path (through 82), an intermediate flow path (through 86) and a core flow path (through 90, 92, 94); 
a compressor section (90) establishing the core flow path (Fig 2); 
a turbine section (94) that drives the fan section and the compressor section (Col.3 ll.53-55); 
a fan case (81) including a bypass duct (82) surrounding the row of blades to establish the bypass flow path (Fig 2); 

    PNG
    media_image19.png
    623
    950
    media_image19.png
    Greyscale

a housing (83) including a first flow splitter (Fig 2 above) that divides flow between the bypass flow path and a second duct (86); 
an engine case  (87) including a second flow splitter (Fig 2 above) radially inboard of the first flow splitter and that divides flow from the second duct between the intermediate flow path and the core flow path (through 88, 90, 92, 94); 
a bypass port (through 104, 105, 108) that interconnects the intermediate and bypass flow paths (Figs 2-3). 
Snyder further teaches placing heat exchangers in the bypass flowpath, the intermediate flowpath, and the bypass port to provide cooling to various engine components (Col.3 ll.56-end), and specifically placing a heat exchanger in the bypass port in order to increase available surface area for effective heat exchange by the higher pressure air in the intermediate flowpath (Col.4 ll.23-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Kupratis in view of Nolcheff to include the heat exchangers and specifically the bypass port heat exchanger of Snyder in order to provide effective cooling to engine components (Snyder, Col.3 l.56 - Col.4 l.26).
Regarding claim 19, Kupratis in view of Nolcheff and Snyder teaches all the limitations of the claimed invention as discussed above. Kupratis in view of Nolcheff and Snyder as discussed so far, does not teach selectively moving one or more blocker doors to communicate airflow in the intermediate flow path to a vent port, the vent port established downstream of the bypass port.
However, Snyder further teaches selectively moving one or more blocker doors (98) to communicate airflow in the intermediate flow path to a vent port (Fig 2 below), the vent port established downstream of the bypass port (Fig 2).

    PNG
    media_image20.png
    623
    950
    media_image20.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kupratis in view of Nolcheff and Snyder to include the blocker doors of Snyder, in order to control the flow through the flowpaths (Snyder, Col.3 ll.42-44; Fig 2), thereby, e.g. adjusting heat exchange and engine power split.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis in view of Nolcheff, and Snyder, and further in view of Schrell 10184426.
Regarding claim 17, Kupratis in view of Nolcheff and Snyder teaches all the limitations of the claimed invention as discussed above. Kupratis in view of Nolcheff and Snyder does not teach a thrust reverser including a cascade that selectively communicates airflow from the bypass duct, wherein the cascade extends axially aft of both the row of guide vanes and the bypass port with respect to the engine longitudinal axis.
However, Schrell teaches a turbofan engine (Figs 1-2) with a fan case (26) defining a bypass duct (52) around a fan (32) and a thrust reverser (26) including a cascade (72) that selectively communicates airflow from the bypass duct (Figs 3-5), wherein the cascade is at the axial aft end of the engine (Figs 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the thrust reverser of Schrell at the axial aft end of the gas turbine engine of  Kupratis in view of Nolcheff and Snyder (axially aft of both the row of guide vanes and the bypass port with respect to the engine longitudinal axis), in order to provide thrust reversal capacity with reduced drag during normal operation (Schrell, Col.1 ll.11-18).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741